Jenks, J.:
This is an action by a husband to annul his marriage for fraud in that, prior to the marriage,, his wife represented to him that she had been a wife of a man then deceased, to whom her child was born, when in truth she had been that man’s mistress and the child, was his bastard. The plaintiff pleaded that since the discovery of the fraud he had not cohabited with the defendant. It was conceded on the record that the parties had cohabited together for six years, *455subsequent to tlieir marriage and that there was no issue, whereupon the Special Term dismissed the plaintiff because he had not pleaded facts sufficient to constitute a cause of action, and he appeals. I think that the Special Term erred.
In Reynolds v. Reynolds (3 Allen, 605), Bigelow, Ch. J., says that it has been contended by some writers, especially the commentators on the civil law, that chastity is a quality that lies at the foundation of the contract of marriage and constitutes, one of its essential elements,'citing Voet, 24, 2, 15, which see, and 1 Fraser’s Domestic Delations, 231. Montesquieu in his Spirit of the Laws (23, 21) writes that since the time of TJlpian a freeman was forbidden to marry a woman who had led a disorderly life. - (See, too, 1 Bishop Marr., Div. & Sep. §479 et seq.) But many decisions and many text writers have pronounced against annulment of marriage subsequent- to consummation on the ground of the false representation of the wife, previous to her marriage, that she was chaste. For examples, see Reynolds v. Reynolds (supra); Carris v. Carris (24 N. J. Eq. 516, 524); Allen's Appeal (99 Penn. St. 196); Smith v. Smith (8 Oreg. 100); Wier v. Still (31 Iowa, 107); Leavitt v. Leavitt. (13 Mich. 452); Shrady v. Logan (17 Misc. Rep. 330); Schouler Husband & Wife (§ 27); Bishop Marr., Div. & Sep. (supra).
The proposition of the Special Term must be that a false representation of such fact cannot sustain an action brought after the marriage and its consummation for an annulment on the ground of fraud.